In a proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Liquor Authority dated September 9, 1988, which, upon the petitioner’s plea of no contest, suspended the petitioner’s liquor license for 15 days and imposed a $1,000 bond forfeiture, the appeal is from an order of the Supreme Court, Nassau County (O’Shaughnessy, J.), entered April 10, 1989, which granted the petition to the extent of remitting the matter to the respondent for review of the penalty and the imposition of an appropriate penalty.
Ordered that on the court’s own motion the appellant’s notice of appeal is treated as an application for leave to appeal, the application is referred to Justice Kunzeman, and leave to appeal is granted by Justice Kunzeman (see, CPLR 5701 [b] [1]); and it is further,
Ordered that the order is affirmed, without costs or disbursements.
We agree with the conclusion of the Supreme Court that the penalty imposed by the respondent was excessive (see, Matter of PJP Tavern Corp. v New York State Liq. Auth., 152 AD2d 578, 578-579). Accordingly, remittitur for reconsideration of the penalty, in view of the holding in Matter of MNDN Rest, v Gazzara (128 AD2d 781, 782-783 [reversing the imposition of forfeiture of a $1,000 bond and limiting the penalty of suspension to a period not to exceed 10 days]) was appropriate (see, Rob Tess Rest. Corp. v New York State Liq. Auth., 49 NY2d 874, 875-876). Thompson, J. P., Kunzeman, Eiber, Rosenblatt and Ritter, JJ., concur.